DETAILED ACTION
Claims 16-23 and 28-35 are presented for examination, wherein claims 16, 19-20, and 35 are currently amended. Claims 1-15 and 24-27 are cancelled.
The prior restriction requirement is withdrawn as a result of the amendments to 16, 19-20, and 35 plus cancellation of claims 24-27. However, the following species election is respectfully required.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and a process of use of said product; or
(3)	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5)	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: claim 18, wherein the claimed embodiment “a first face edge section continuously provided from the tapered side in the vicinity of the metal foil, the first face edge section being formed in a curved face from the tapered side to the first face tapered section, and the first face edge section being inclined toward the inner region of the current collector relative to the thickness direction of the first face active material layer” is illustrated by e.g. Figure 19.

Species B: claims 19 and 33-34, wherein the claimed embodiment of the second face active material layer including “second face tapered section where said section is provided from one side corresponding to the tapered side which is one peripheral edge side of the second face of the current collector, to the second face parallel section, wherein the second face tapered section is inclined toward the inner region of the current collector relative to the thickness direction of the second face active material layer at a second face inclination angle which is smaller than the first face inclination angle, and a second face curved section continuously extending to form a curved surface between and across the second face parallel section and the second face tapered section” is illustrated by e.g. Figure 22;

C: claims 20 and 35, wherein the claimed embodiment of the second face active material layer including “a second face outwardly tapered section provided continuously from one side corresponding to the tapered side which is one peripheral edge side of the second face of the current collector, where the second face outwardly tapered section is inclined toward an outer side of the current collector relative to the thickness direction of the second face active material layer, and a second face curved section continuously extending to form a curved surface between and across the second face parallel section and the second face outwardly tapered section, wherein the first face tapered section and the second face outwardly tapered section collectively form a continuous face with the metal foil interposed” is illustrated by e.g. Figure 23; and,

Species D: claim 22, wherein the claimed embodiment “a second separator curved section disposed flush against and contacting the second face curved section, a second separator joint section configured to be joined with the first separator, and a second separator inclined section provided between the second separator curved section and the second separator joint section so as to be inclined to the first separator side with respect to the second separator parallel section” is illustrated by e.g. Figure 24.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 16-17, 21, 23, and 28-32 are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features since the common technical feature in all groups is the limitations of newly amended independent claim 16.

A telephone call was made to Mr. William Mandir on August 17, 20201 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723